                 Case 2:18-cr-00015-JCC Document 96 Filed 02/08/21 Page 1 of 5




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR18-0015-JCC
10                             Plaintiff,                    ORDER
11          v.

12   JERMAINE HICKLES,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Jermaine Hickles’s renewed motion for
16   a reduction in sentence 1 (Dkt. No. 91) and the Government’s motion to seal (Dkt. No. 94).
17   Having thoroughly considered the parties’ briefing and the relevant record, the Court finds oral
18   argument unnecessary and hereby DENIES Mr. Hickles’s motion for a reduction in sentence
19   (Dkt. No. 91) and GRANTS the Government’s motion to seal (Dkt. No. 94) for the reasons
20   explained herein.
21   I.     BACKGROUND
22          Detectives recovered 16 firearms, over 500 grams of methamphetamine, and $48,136 in
23   cash from Mr. Hickles’s bedroom in 2017. (Dkt. No. 22 at 6–7.) Mr. Hickles pled guilty to
24

25   1
       Mr. Hickles titles his motion a “second” motion for compassionate release. (Dkt. No. 94.)
     However, the Court construes this as a renewed motion because Mr. Hickles incorporates by
26   reference his previous filings at Docket Numbers 74, 76, 77, 78, 88, and 89. (See id.)

     ORDER
     CR18-0015-JCC
     PAGE - 1
                 Case 2:18-cr-00015-JCC Document 96 Filed 02/08/21 Page 2 of 5




 1   possession of methamphetamine with intent to distribute, possession of a firearm in furtherance

 2   of a drug trafficking crime, and being a felon in possession of a firearm. (Dkt. Nos. 20, 22.) The

 3   Court sentenced Mr. Hickles to 84 months of incarceration followed by three years of supervised

 4   release. (Dkt. Nos. 35, 36.) During his sentencing hearing, the Court emphasized that Mr.

 5   Hickles had a prior firearm conviction and “was in possession of one of the largest collections of

 6   dangerous weapons that [the Court had seen in] three or four decades on the bench.” (Dkt. No.

 7   72 at 9–10.) The Court also considered Mr. Hickles’s difficult childhood and background in

 8   arriving at the sentence, which was below the guidelines range. (Id.) Mr. Hickles has been
 9   incarcerated for approximately 36 months. (See Dkt. No. 74 at 4.)
10          On December 28, 2020, Mr. Hickles moved for a reduction in sentence under 18 U.S.C.
11   § 3582(c)(1). (Dkt. No. 74.) The Court denied Mr. Hickles’s motion because he failed to satisfy
12   the exhaustion requirement at 18 U.S.C. § 3582(c)(1)(A) before filing his motion. (Dkt. No. 90
13   at 2.) After satisfying the exhaustion requirement, Mr. Hickles renewed his motion. (Dkt. No.

14   91.) Mr. Hickles requests that the Court reduce his sentence and release him because FCI

15   Sheridan, where he is housed, has experienced a spike in COVID-19 cases and Mr. Hickles has

16   underlying health conditions that make him more likely to develop severe illness from COVID-

17   19. (See Dkt. No. 74 at 1–2, 16–23.)

18   II.    DISCUSSION

19          A.       Motion for Reduction in Sentence

20          The Court may reduce a term of imprisonment if “extraordinary and compelling reasons

21   warrant such a reduction,” “such a reduction is consistent with applicable policy statements

22   issued by the Sentencing Commission,” and the Court considers the 18 U.S.C. § 3553(a) factors.

23   18 U.S.C. § 3582(c)(1)(A)(i). 2 The defendant bears the burden of making this showing. United

24
     2
25     As a threshold matter, a defendant must also satisfy 18 U.S.C. § 3582(c)(1)(A)’s exhaustion
     requirement by first presenting a request for a reduced sentence to the warden of his or her
26   facility and waiting 30 days (or exhausting administrative remedies before the 30-day waiting
     period expires) before seeking relief from the court. See United States v. Taylor, 2020 WL

     ORDER
     CR18-0015-JCC
     PAGE - 2
               Case 2:18-cr-00015-JCC Document 96 Filed 02/08/21 Page 3 of 5




 1   States v. Holden, 452 F. Supp. 3d 964, 969 (D. Or. 2020). Although the Ninth Circuit has not

 2   directly addressed the issue, at least four Courts of Appeals have held that the Sentencing

 3   Commission’s relevant policy statement, United States Sentencing Guidelines (“USSG”)

 4   § 1B1.13, is not “applicable” to a motion for a reduction in sentence filed by a defendant directly

 5   (rather than by the Bureau of Prisons) and therefore does not constrain the Court’s discretion. See

 6   United States v. Brooker, 976 F.3d 228, 236 (2d Cir. 2020); United States v. Gunn, 980 F.3d

 7   1178, 1180 (7th Cir. 2020); United States v. Jones, 980 F.3d 1098, 1101 (6th Cir. 2020); United

 8   States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020). But even if the policy statement is not
 9   binding, the Court may consider it in the exercise of its discretion. See Gunn, 980 F.3d at 1180.
10   The policy statement recommends that courts not reduce sentences of individuals who would
11   present a danger to the community upon release, USSG § 1B1.13(2), and the Court finds that to
12   be an appropriate consideration. See United States v. Arceneaux, 830 F. App’x 859 (9th Cir.
13   2020) (affirming denial of a motion for reduction in sentence because the defendant was a danger
14   to the community).
15          Health conditions that increase an individual’s risk of a severe case of COVID-19 may
16   constitute extraordinary and compelling circumstances. See United States v. Cosgrove, 454 F.
17   Supp. 3d 1063, 1067 (W.D. Wash. 2020); United States v. Dorsey, 461 F. Supp. 3d 1062, 1065
18   (W.D. Wash. 2020). Mr. Hickles is obese, which increases his risk of developing severe illness

19   from COVID-19. (See Dkt. Nos. 74 at 4, 89.) Mr. Hickles also has been diagnosed with major

20   depression and post-traumatic stress disorder, which he argues suppress his immune response

21   and put him at greater risk of contracting severe illness from COVID-19. (Dkt. Nos. 74 at 4–5,

22   76, 78.) However, because Mr. Hickles has failed to demonstrate that he would not present a

23   danger to the community upon release or that a reduction in his sentence would be consistent

24   with the 18 U.S.C. § 3553(a) factors, the Court need not decide whether he has established

25
     7383648 (6th Cir. 2020). Mr. Hickles has now satisfied this requirement. (See Dkt. Nos. 91 at 1–
26   2, 91-1.)

     ORDER
     CR18-0015-JCC
     PAGE - 3
                    Case 2:18-cr-00015-JCC Document 96 Filed 02/08/21 Page 4 of 5




 1   extraordinary and compelling circumstances.

 2             In assessing whether Mr. Hickles would present a danger to the community upon release,

 3   the Court looks to the nature and circumstances of his underlying offense, the weight of the

 4   evidence against him, his history and characteristics, and the nature of the danger that his release

 5   would pose to any person or the community. 18 U.S.C. § 3142(g); U.S.S.G. § 1B1.13(2). The

 6   nature and circumstances of Mr. Hickles’s offenses were very serious, including the extent of his

 7   drug trafficking operation and the arsenal of dangerous weapons he unlawfully possessed. (Dkt.

 8   No. 22 at 6–7.) The weight of the evidence was strong, as law enforcement found the firearms,
 9   methamphetamine, and cash in Mr. Hickles’s bedroom. (Id.) In light of Mr. Hickles’s history,
10   which includes a prior firearms conviction, the Court FINDS he would present a danger to the
11   community upon release.
12             The section 3553(a) factors also weigh against release. These factors include the nature
13   and circumstances of the underlying offense, the need for the sentence imposed, the kinds of
14   sentences available, the applicable sentencing range, pertinent policy statements, and the need to
15   avoid sentencing disparities. See 18 U.S.C. § 3553(a). Releasing Mr. Hickles early would
16   undermine the goals of sentencing. As noted, the nature and circumstances of the offense are
17   very serious. Additionally, the Court already sentenced Mr. Hickles below the guidelines range.
18   (Dkt. No. 72 at 9–10.) Reducing his sentence even further below the guidelines range from 84

19   months to just over 36 months would not adequately reflect the seriousness of the offense, nor

20   would it promote respect for the law, provide adequate deterrence, or sufficiently protect the

21   public.

22             B.      Motion to Seal

23             The Government moves to seal Mr. Hickles’s medical records. (Dkt. No. 94.) “There is a

24   strong presumption of public access to the court’s files.” W.D. Wash. Local Civ. R. 5(g). To

25   overcome that presumption, a party must show “good cause” for sealing a document attached to

26   a non-dispositive motion and “compelling reasons” to seal a document attached to a dispositive


     ORDER
     CR18-0015-JCC
     PAGE - 4
               Case 2:18-cr-00015-JCC Document 96 Filed 02/08/21 Page 5 of 5




 1   motion. See Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1178-81 (9th Cir. 2006).

 2   The Court need not decide whether Mr. Hickles’s motion for a reduction in sentence is a

 3   dispositive motion because the Court FINDS that Mr. Hickles has a compelling interest in

 4   maintaining his medical records under seal and that interest outweighs the public’s interest in

 5   their disclosure. See Karpenski v. Am. Gen. Life Cos., LLC, 2013 WL 5588312, slip. op. at 1

 6   (W.D. Wash. 2013).

 7   III.   CONCLUSION

 8          For the foregoing reasons, the Court DENIES Mr. Hickles’s motion for a reduction in
 9   sentence (Dkt. No. 91) and GRANTS the Government’s motion to seal (Dkt. No. 94). The Court
10   DIERCTS the Clerk to maintain Document Number 95 under seal.
11          DATED this 8th day of February 2021.




                                                          A
12

13

14
                                                          John C. Coughenour
15                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0015-JCC
     PAGE - 5
